DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
	Claims 1-20 are pending.
	Claims 1, 7, and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan (U.S. Patent Application Publication No. A1, filed 05/07/2010, published 11/10/2011), in view of Spataro et al. (hereinafter Spataro, U.S. Patent Application Publication No. 2011/0238759 A1, filed 06/08/2011, published 09/29/2011), and in view of von Muhlen et al. (hereinafter von Muhlen, U.S. Patent Application Publication No. 20160291856 A1, filed 01/29/2016, published 10/06/2016).
Regarding independent claim 1, Boshernitzan teaches:
A system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
generate a contextual hub comprising a digital space that provides access to web-accessible content (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 2-3 [Wingdings font/0xE0] Boshernitzan teaches an online server-based bookmarking system 30 (e.g. contextual hub) enabling a logged-in user (suggesting at some point the user had to create or generate a new personal system) to add, assemble, organize and access personal web links 38 (e.g. to web-accessible content) from any online location through a user-specific URL, where a user’s web links (e.g. bookmarks) may be stored as either private (confidential) or non-private (i.e., public));
add links corresponding to a plurality of third-party web pages to the contextual hub to allow the plurality of third-party web pages to be accessed via the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 2-3 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 enabling a logged-in user to assemble, organize and access personal web links from any online location through a user-specific URL. The system comprises a bookmark adding button enabling the Internet user to add a currently visited webpage to a user-specific database of server-stored bookmarks);
associate a plurality of users with the contextual hub to grant the plurality of users access to the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-3 [Wingdings font/0xE0] Boshernitzan teaches a log-in button 14 for an Internet user to access his or her personalized web page through a user-specific URL. The fact that Boshernitzan provides a log-in button 14 indicates that each user of the system is associated with the online bookmarking system 30 and have been granted access in order for them to have a personalized web page to log-in to).
Boshernitzan fails to explicitly teach:
provide, for display on respective client devices associated with the plurality of users associated with the contextual hub, user-specific versions of the contextual hub depicting a group space including selectable elements for content items within a group web index comprising a collective history of web-accessible content accessed by the plurality of users and further depicting a private space including selectable elements for content items accessed privately by respective users of the plurality of users.
Note: during an interview held 11/14/2022, Fig. 17A of Applicant’s drawings was identified, particularly focusing on the center panel which includes items identified as: contextual hub, 1710, group space  (should be 1712), and private space 1714. A group history 1706, a private history 1708 (in the right-hand panel) as well as a collaborating user’s element 1716 (in the left-hand panel) to indicate the identity (of  collaborating users; note edit). The “selectable elements for content items” were identified as the items identified in Fig. 17a as 1722a-b (shared content links, see Spec. at [0296]) for the group space 1712, and items identified in Fig. 17a as 1724a-b (private content links, see Spec. at [0292]) for the private space 1714.

However, Spataro teaches:
provide, for display on respective client devices associated with the plurality of users associated with the contextual hub, user-specific versions of the contextual hub depicting a group space including selectable elements for content items (at least Abstract; pp. 5-6, [0062]-[0071]; pp. 7-8, [0074]-[0087]; Figures 1A-B, 3A-D [Wingdings font/0xE0] Spataro teaches a client/server-based collaboration space accessible to users via a network and software application programs 104 (client-side) and 108 (server-side). A user interface is illustrated in Figs. 3A-G, particularly Fig. 3D. Collaboration spaces can be created and can contain both user data 210 and place data 250. Generally, place data files 260 are accessible (e.g., are eligible to be accessed, viewed, and/or otherwise modified) by all users in a place, regardless of which user uploaded the place data files 260 into the place. As such, the place data files 260 are public data files (see p. 8, [0084])) within a group web index comprising a collective history of web-accessible content accessed by the plurality of users (at least p. 7, [0079][Wingdings font/0xE0] Spataro teaches place log files 275 that include data that is generated by the disclosed systems and methods based on interactions between clients in a place corresponding to place identifier 255 (see p. 8, [0086]). See also other references to place log files 275 and place log files 1175; Fig. 11 throughout the Spataro reference).and
further depicting a private space including selectable elements for content items accessed privately by respective users of the plurality of users (at least Abstract; pp. 5-6, [0062]-[0071]; pp. 7-8, [0074]-[0087]; pp. 9-10, [0105]-[0107]; Figures 1A-B, 3A-D [Wingdings font/0xE0] Spataro teaches a client/server-based collaboration space accessible to users via a network and software application programs 104 (client-side) and 108 (server-side). A user interface is illustrated in Figs. 3A-G, particularly Fig. 3D (see also p. 7, [0080]; pp. 9-10, [0105]-[0107] and elsewhere throughout the Spataro reference). Collaboration spaces can be created and can contain both user data 210 and place data 250. Generally, user data files 248 are accessible (e.g., are eligible to be accessed, viewed, and/or otherwise modified) by default by only a single user. As such, user data files 248 are private data files (see p. 8, [0085]; see also other references to user data files 248 and user data files 1148 throughout the Spataro reference)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spataro with those of Boshernitzan as both inventions are related to features that allow for collaborative activities. Adding the teaching of Spataro benefits Boshernitzan by providing a mechanism for keeping a record of activities carried out by users of a shared place (e.g. contextual hub).
Boshernitzan further teaches:
provide, to a first client device associated with a first user of the plurality of users, access to a third-party web page from the plurality of third-party web pages based on receiving an indication of a selection of a link corresponding to the third-party web page from within the contextual hub (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a process whereby a logged-in user of the online bookmarking system 30 may access third-party web pages to their personalized web page. Thereafter, the logged-in user may choose to add a bookmark associated with the accessed third-party web page using a bookmark adding button)
Boshernitzan and Spataro ails to explicitly teach:
based on providing access to the third-party web page, add reference of the third-party web page to the group web index to make the reference accessible by the plurality of users via the contextual hub;
However, von Muhlen teaches:
based on providing access to the third-party web page, add reference of the third-party web page to the group web index to make the reference accessible by the plurality of users via the contextual hub (at least Abstract; p. 2, [0019]; p. 3, [0032], [0035]; p. 4, [0055]-[0056]; Figure 1 [Wingdings font/0xE0] von Muhlen teaches shared workspaces that are part of a cloud-based content management system (cloud system) 108 that includes a user event log 130 (see [0019]; Fig. 1). Specifically, a control server 120 includes an event log module 142 (see [0032]; Fig. 1). The event log module 142 collects event items reflecting user interaction with shared workspaces 114 and the content items (e.g. digital documents and files and other digital information (see [0002]-[0003]); e.g. events like adding content and references to them) thereof at clients 102-104 and stores the even items in event log 130 (see [0035]; Fig. 1). The event log 130 stores event items. Each event item represents a user event that occurred at a client 102 with respect to a content item folder or content item in a shared workspace 114 (see [0055]-[0056])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of von Muhlen with those of Boshernitzan and Spataro as all three inventions are related to features that allow for collaborative activities. Adding the teaching of von Muhlen benefits Boshernitzan and Spataro by providing a mechanism for keeping a record of activities carried out by users of a shared workspace (e.g. contextual hub) such as adding content items and/or references thereto.
Boshernitzan further teaches:
provide, to a second client device associated with a second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, the group web index comprising reference of the third-party web page (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

Regarding dependent claim 2, Boshernitzan fails to explicitly teach:
Note: during an interview held 11/14/2022, Fig. 17A of Applicant’s drawings was identified, particularly focusing on the center panel which includes items identified as: contextual hub, 1710, group space  (should be 1712), and private space 1714. A group history 1706, a private history 1708 (in the right-hand panel) as well as a collaborating user’s element 1716 (in the left-hand panel) to indicate the identity (of  collaborating users; note edit). The “selectable elements for content items” were identified as the items identified in Fig. 17a as 1722a-b (shared content links, see Spec. at [0296]) for the group space 1712, and items identified in Fig. 17a as 1724a-b (private content links, see Spec. at [0292]) for the private space 1714.
Further, “presence icons” within the “group space 1712” were identified as present icons 1718a-c (see Spec. at [0296]), and seen icons 1720a-d (see Spec. at [0297]); the former indicating that users “TK” and “KS” are currently viewing or accessing the corresponding shared content (see Spec. at [0296]), and user “ML” is currently view the corresponding shared content (see Spec. at [0296]), the latter 1720a-d indicating that users have seen but are not currently viewing the content (see Spec. at [0297]).

provide, for display within the group space on the respective client devices associated with the plurality of users, one or more presence icons corresponding to the selectable elements and indicating which users of the plurality of users are viewing corresponding content items within the group web index.
However, Spataro teaches:
provide, for display within the group space on the respective client devices associated with the plurality of users, one or more presence icons corresponding to the selectable elements and indicating which users of the plurality of users are viewing corresponding content items within the group web index (at least p. 18, [0199]-[0201]; Figures 1B, 3D,5A-C, 8A-B [Wingdings font/0xE0] Spataro teaches that the users in a place can detect the type and/or degree of activity of other users in the place based on one or more so-called peripheral vision schemes. For example, in one such scheme, a user can detect the activity of other users based on the user login notification messages described herein with respect to Figs. 1B and 5A-5C. Also, a user can detect the activity of other users based on miniature screen shots or "thumbnails" of the place interfaces or display screens (or portions thereof) of the other users described herein with respect to FIGS. 8A and 8B. A thumbnail can also indicate the number of users currently viewing the shared display represented by the thumbnail and, based on a selection of the thumbnail by a user input device (e.g., a mouse), the identities of the users.) Further, a user can detect the activity of other users based on the activity indicators previously described herein with respect to Fig. 1B. A first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. A user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spataro with those of Boshernitzan as both inventions are related to collaborative systems. Adding Spataro benefits Boshernitzan by providing a single, unified collaboration and sharing user interface.

Regarding dependent claim 3, Boshernitzan fails to explicitly teach:
Note: during an interview held 11/14/2022, Fig. 17A of Applicant’s drawings was identified, particularly focusing on the center panel which includes items identified as: contextual hub, 1710, group space  (should be 1712), and private space 1714. A group history 1706, a private history 1708 (in the right-hand panel) as well as a collaborating user’s element 1716 (in the left-hand panel) to indicate the identity (of  collaborating users; note edit). The “selectable elements for content items” were identified as the items identified in Fig. 17a as 1722a-b (shared content links, see Spec. at [0296]) for the group space 1712, and items identified in Fig. 17a as 1724a-b (private content links, see Spec. at [0292]) for the private space 1714.

Further, “presence icons” within the “group space 1712” were identified as present icons 1718a-c (see Spec. at [0296]), and seen icons 1720a-d (see Spec. at [0297]); the former indicating that users “TK” and “KS” are currently viewing or accessing the corresponding shared content (see Spec. at [0296]), and user “ML” is currently viewing the corresponding shared content (see Spec. at [0296]), the latter 1720a-d indicating that users have seen but are not currently viewing the content (see Spec. at [0297]).

Thus, the limitation below appears to refer to 2 different types of icons, present icons and seen icons. Clarification may be required.

wherein the one or more presence icons indicate which users of the plurality of users are currently viewing which content items and further indicate which users of the plurality of users have previously viewed, but are not currently viewing, which content items.
However, Spataro teaches:
wherein the one or more presence icons indicate which users of the plurality of users are currently viewing which content items and further indicate which users of the plurality of users have previously viewed, but are not currently viewing, which content items (at least p. 18, [0199]-[0201]; Figures 1B, 3D,5A-C, 8A-B [Wingdings font/0xE0] Spataro teaches that the users in a place can detect the type and/or degree of activity of other users in the place based on one or more so-called peripheral vision schemes. For example, in one such scheme, a user can detect the activity of other users based on the user login notification messages described herein with respect to Figs. 1B and 5A-5C. Also, a user can detect the activity of other users based on miniature screen shots or "thumbnails" of the place interfaces or display screens (or portions thereof) of the other users described herein with respect to FIGS. 8A and 8B. A thumbnail can also indicate the number of users currently viewing the shared display represented by the thumbnail and, based on a selection of the thumbnail by a user input device (e.g., a mouse), the identities of the users.) Further, a user can detect the activity of other users based on the activity indicators previously described herein with respect to Fig. 1B. A first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. A user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spataro with those of Boshernitzan as both inventions are related to collaborative systems. Adding Spataro benefits Boshernitzan by providing a single, unified collaboration and sharing user interface.

Regarding dependent claim 4, Boshernitzan teaches:
provide, to client devices associated with the plurality of users and within graphical user interfaces corresponding to the contextual hub, a URL search element for browsing web-accessible content and a group space browsing element selectable to initiate automatically adding browsed web-based content to the group web index; receive, from a user of the plurality of users, a user interaction with the URL search element and a selection of the group space browsing element; and automatically add one or more references to browsed web-based content based on the user interaction with the URL search element and the selection of the group space browsing element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet).

Regarding dependent claim 5, Boshernitzan teaches:
add, to the contextual hub, a first link corresponding to a first web page based on receiving a first indication to add the first web page from the first client device associated with the first user of the plurality of users; and add, to the contextual hub, a second link corresponding to a second web page based on receiving a second indication to add the second web page from the second client device associated with the second user of the plurality of users (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

Regarding dependent claim 6, Boshernitzan teaches:
receive, from the first client device, a first selection of the reference to the third-party web page from within the group web index; receive, from the second client device, a second selection of the reference to the third-party web page from within the group web index; provide the third-party web page for display on the first client device and the second client device based on the first selection and the second selection (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a process whereby a logged-in user of the online bookmarking system 30 may access third-party web pages to their personalized web page. Thereafter, the logged-in user may choose to add a bookmark associated with the accessed third-party web page using a bookmark adding button. Users may then further organize saved bookmarks into categories. Categories are updated when bookmarks are added to them).

Regarding claim 7, claim 7 merely recites a method that may be carried out on the system of 1. Thus, Boshernitzan in view of Spataro and von Muhlen teaches every limitation of claim 7, and provides proper motivation, as indicated in the rejection of claim 1.
Regarding dependent claim 9, Boshernitzan teaches:
detecting, via the contextual hub and from the first client device associated with the first user, a user interaction with the third-party web page by the first user, wherein the user interaction of the first user comprises at least one of:
viewing the third-party web page (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system that provides users with the ability to add, store, organize and search both public and private bookmarks. In practice, a user may select from the listings of bookmarks and be forwarded to a third-party resource referenced by the bookmark); or
adding an annotation to the third-party web page.

Regarding dependent claim 12, Boshernitzan teaches:
generating a private web index of the first client device by determining a history of web pages accessed by the first client device based on user interaction with the a private URL search element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches an online bookmarking system 30 that is presented to a logged-in user where bookmarks (URL) referencing third-party content (public) are presented to the user. The user also presented with private third-party content made private via a private module 40).







Regarding dependent claim 13, Boshernitzan teaches:
providing, to client devices associated with the plurality of users and within graphical user interfaces corresponding to the contextual hub, a URL search element for browsing web-accessible content and a group space browsing element selectable to initiate automatically adding browsed web-based content to the group web index; receiving, from a user of the plurality of users, a user interaction with the URL search element and a selection of the group space browsing element; and automatically adding one or more references to browsed web-based content based on the user interaction with the URL search element and the selection of the group space browsing element (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet).

Regarding dependent claim 14, Boshernitzan teaches:
receiving, via a search element within the graphical user interface corresponding to the contextual hub, a group search request; and generating a plurality of search results from the group web index based on the group search request (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet. Given that Boshernitzan provides a search button 18 presumes that clicking the button invokes a search which, if any results are found, presents search results).

Regarding dependent claim 15, Boshernitzan teaches:
receiving, via a search element within the graphical user interface corresponding to the contextual hub, a private search request; and generating a plurality of search results from a private web index based on the private search request (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches a search button 18 presented to the user for searching the plurality of web bookmarks 16 in the plurality of web link modules 12 and Internet. Given that Boshernitzan provides a search button 18 presumes that clicking the button invokes a search which, if any results are found, presents search results).

Regarding claim 16, claim 16 merely recites a non-transitory computer readable medium for storing the method of claim 7. Thus, Boshernitzan in view of Spataro and von Muhlen teaches every limitation of claim 16, and provides proper motivation, as indicated in the rejection of claim 7.

Regarding dependent claim 18, Boshernitzan fails to explicitly teach:
provide, for display within the group space on the respective client devices associated with the plurality of users, one or more presence icons corresponding to the selectable elements and indicating which users of the plurality of users are viewing corresponding content items within the group web index.
However, Spataro teaches:
provide, for display within the group space on the respective client devices associated with the plurality of users, one or more presence icons corresponding to the selectable elements and indicating which users of the plurality of users are viewing corresponding content items within the group web index (at least p. 18, [0199]-[0201]; Figures 1B, 3D,5A-C, 8A-B [Wingdings font/0xE0] Spataro teaches that the users in a place can detect the type and/or degree of activity of other users in the place based on one or more so-called peripheral vision schemes. For example, in one such scheme, a user can detect the activity of other users based on the user login notification messages described herein with respect to Figs. 1B and 5A-5C. Also, a user can detect the activity of other users based on miniature screen shots or "thumbnails" of the place interfaces or display screens (or portions thereof) of the other users described herein with respect to FIGS. 8A and 8B. A thumbnail can also indicate the number of users currently viewing the shared display represented by the thumbnail and, based on a selection of the thumbnail by a user input device (e.g., a mouse), the identities of the users.) Further, a user can detect the activity of other users based on the activity indicators previously described herein with respect to Fig. 1B. A first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. A user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Spataro with those of Boshernitzan as both inventions are related to collaborative systems. Adding Spataro benefits Boshernitzan by providing a single, unified collaboration and sharing user interface

Regarding dependent claim 19, Boshernitzan teaches:
associate, with the contextual hub, a first web page based on receiving a first indication to add the first web page from the first client device associated with the first user of the plurality of users; and associate, with the contextual hub, a second web page based on receiving a second indication to add the second web page from the second client device associated with the second user of the plurality of users (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

Regarding dependent claim 20, Boshernitzan teaches:
the plurality of third-party web pages associated with the contextual hub comprises a contextual grouping of third-party web pages (at least Abstract; pp. 1-2, [0012]-[0014]; pp. 2-3, [0021]-[0025]; Figures 1-4 [Wingdings font/0xE0] Boshernitzan teaches that logged-in users may add bookmarks (URL links) to their personalized web pages. The added bookmarks may be organized into different clusters (categories, contextual grouping of third party web pages). The added bookmarks are considered public and their personalized web page may be shared unless they are made private by the user via a private module 40).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan in view of Spataro, and in further view of von Muhlen, and in further view of Prahbu et al. (hereinafter Prahbu, U.S. Patent No. 7,370,269 B1, filed 08/26/2002, issued 05/06/2008).
Regarding dependent claim 8, Boshernitzan, Spataro and von Muhlen fail to explicitly teach:
receiving, from the first client device associated with the first user, an annotation at the third-party web page; based on adding the reference to the third-party web page to the group web index and making the third-party web page accessible by the plurality of users via the contextual hub, providing the annotation for display at a second client device associated with the second user.
However, Prahbu teaches:
based on adding the reference to the third-party web page to the group web index and making the third-party web page accessible by the plurality of users via the contextual hub, providing the annotation for display at a second client device associated with the second user (at least col. 12, line 27 through col. 14, line 15; Figure 4 [Wingdings font/0xE0] Prabhu teaches that the collaboration server 110 may retrieve, modify and serve documents (e.g. third-party web pages, web sites, documents) for co-browsing and annotation (e.g. highlighting, moving or placing a pointer, scrolling) by one attendee (e.g. attendee 102). The annotations generate or trigger events and distribute the annotation events to the other attendees (e.g. attendee 104) via the collaboration server 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Prahbu with those of Boshernitzan, Spataro and von Muhlen as all of these inventions are related to features that allow for collaborative activities. Adding the teaching of Prahbu benefits Boshernitzan, Spataro and von Muhlen by providing users with the ability to annotate third-party content.

Regarding dependent claim 17, Boshernitzan, Spataro and von Muhlen fail to explicitly teach:
receive, from the first client device associated with the first user, an annotation corresponding to content on the third-party web page; determine a pixel location of the content on the third-party web page; and provide, based on the annotation and the pixel location and based on providing access to the third-party web page to the plurality of users via the contextual hub, the annotation as an overlay on the third-party web page for display at the second client device associated with the second user.
However, Prahbu teaches:
receive, from the first client device associated with the first user, an annotation corresponding to content on the third-party web page (at least col. 12, line 27 through col. 14, line 15; Figure 4 [Wingdings font/0xE0] Prabhu teaches that the collaboration server 110 may retrieve, modify and serve documents (e.g. third-party web pages, web sites, documents) for co-browsing and annotation (e.g. highlighting, moving or placing a pointer, scrolling) by one attendee (e.g. attendee 102). The annotations generate or trigger events and distribute the annotation events to the other attendees (e.g. attendee 104) via the collaboration server 110).
determine a pixel location of the content on the third-party web page (at least col. 13, line 63 through col. 14, line 17; Figure 4 [Wingdings font/0xE0] Prabhu teaches that in state 406 the host's collaboration applet identifies the position (e.g., horizontal and/or vertical coordinates) of the event within the host's browser window and, if necessary, the size. For example, the new position of scroll bars or a pointer may be identified. Or, the position and size of an area of highlighting may be identified. The position of the event (and size, if appropriate) may be identified in terms of inches, centimeters, pixels or some other units. In state 408, the position (and size) of the event is normalized for the document. In particular, a position and size may be translated from an absolute position within the host's window to a relative position and size within the document. In state 410 the event, and parameters comprising the position (and size) of the event, are transmitted by the host's collaboration applet to the collaboration server. In state 412, the collaboration server receives the event and may record it as a state change. The server then forwards the event and position (and size) parameters to other attendees' collaboration applets); and
provide, based on the annotation and the pixel location and based on providing access to the third-party web page to the plurality of users via the contextual hub, the annotation as an overlay on the third-party web page for display at the second client device associated with the second user (at least col. 5, line 65 through col. 7, line 19; Figure 2 [Wingdings font/0xE0] Prabhu teaches a co-browsing session manager 210 that includes a session manager 210 that processes incoming client events (received though communications manager 220) and maintains collaboration and client states, and issues events (e.g. to notify clients of state changes including annotations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Prahbu with those of Boshernitzan, Spataro and von Muhlen as all of these inventions are related to features that allow for collaborative activities. Adding the teaching of Prahbu benefits Boshernitzan, Spataro and von Muhlen by providing users with the ability to annotate third-party content.






Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan in view of Spataro, and in further view of von Muhlen, and in further view of Smith (U.S. Patent Application Publication No. 2014/0026025 A1, filed 06/03/2013, published 01/23/2014).
Regarding dependent claim 10, Boshernitzan, Spataro and von Muhlen fail to explicitly teach:
providing, for display at the second client device associated with the second user of the plurality of users and within the graphical user interface corresponding to the contextual hub, a notification indicating the user interaction of the first user with the third-party web page, wherein the notification indicating the user interaction indicates that the first user has seen but is not currently viewing the third-party web page.
However, Smith teaches:
providing, for display at the second client device associated with the second user of the plurality of users and within the graphical user interface corresponding to the contextual hub, a notification indicating the user interaction of the first user with the third-party web page, wherein the notification indicating the user interaction indicates that the first user has seen but is not currently viewing the third-party web page (at least Abstract; p. 4, [0106]; p. 5, [0118]; Figures 2-4 [Wingdings font/0xE0] Smith teaches a collaborative system wherein notifications are sent via e-mail by a web server 120 indicating to a participant collaborator that the participant has (1) begun a review of a document (e.g. slide in a presentation) (p. 4, [0106] of Smith) or (2) has finishing reviewing the document (p. 5, [0118] of Smith). The latter teaching the limitation because it notifies when the participant collaborator has finished reviewing (e.g. they have closed the file or ended the collaboration; either way they’re no longer viewing the document; that they have closed the file indicates that they have viewed it)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Boshernitzan, Spataro and von Muhlen as all of these inventions are related to collaborative annotation. Adding the teaching of Smith provides Boshernitzan, Spataro and von Muhlen with notifications to be communicated between collaborators to inform them when a review of a collaborated document has been completed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boshernitzan in view of Spataro, and in further view of von Muhlen, and in further view of Pai et al. (U.S. Patent Application Publication No. 20170185687 A1, filed 12/29/2015, published 06/29/2017).
Regarding dependent claim 11, Boshernitzan, Spataro and von Muhlen fail to explicitly teach:
Note: the exact phrase “presence icons” is not found in the Specification. However, [0295]-[0296]; Figure 17A describes various “icons”. [0296] includes a “present icon 1718e” (missing from Figs!) which may be what is being referred to as a “presence icon”? There appear to be issues with Fig. 17a labels. Please clarify!

providing, for display within the user-specific versions of the contextual hub on the respective client devices, a plurality of presence icons indicating presence of users from among the plurality of users within respective web-accessible content items associated with the contextual hub.
However, Pai teaches:
providing, for display within the user-specific versions of the contextual hub on the respective client devices, a plurality of presence icons indicating presence of users from among the plurality of users within respective web-accessible content items associated with the contextual hub (at least Abstract; [0037]-[0038]; Figures 3A-B [Wingdings font/0xE0] Pai teaches a content management system that keeps track of events generated by users of the system. In particular, Pai teaches user icons that indicate each user currently on the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pai with those of Boshernitzan, Spataro and von Muhlen as all of these inventions are related to features that allow for collaborative activities. Adding the teaching of Pai benefits Boshernitzan, Spataro and von Muhlen by providing a mechanism for letting users of the system know who is currently using/interacting with the system through the use of icons representing each user.

Response to Arguments
Regarding the previous rejection of independent claims 1, 7 and 16, Applicant has amended claim 1 (and similarly claims 7 and 16), as indicated below:

1. A system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
generate a contextual hub comprising a digital space that provides access to web- accessible content;
add links corresponding to a plurality of third-party web pages to the contextual hub to allow the plurality of third-party web pages to be accessed via the contextual hub;
associate a plurality of users with the contextual hub to grant the plurality of users access to the contextual hub;
maintain, for the plurality of users associated with the contextual hub, a group web index comprising a collective history of web-accessible content accessed by the plurality of users;
provide, for display on respective client devices associated with the plurality of users associated with the contextual hub, user-specific versions of the contextual hub depicting a group space including selectable elements for content items within a group web index comprising a collective history of web-accessible content accessed by the plurality of users, and
further depicting a private space including selectable elements for content items accessed privately by respective users of the plurality of users;
provide, to a first client device associated with a first user of the plurality of users, access to a third-party web page from the plurality of third-party web pages based on receiving an indication of a selection of a link corresponding to the third-party web page from within the contextual hub;
based on providing access to the third-party web page, add a reference to the third-party web page to the group web index to make the reference accessible by the plurality of users via the contextual hub; and
provide, to a second client device associated with a second user of the plurality of users and within a graphical user interface corresponding to the contextual hub, the group web index comprising the reference of the third-party web page.

However, as agreed during the interview, the cited art, whether considered singly or in combination, fails to describe, teach, or suggest each limitation recited by independent claims 1, 7, and 16.
For example, the cited art, whether considered singly or in combination, fails to describe, teach, or suggest

provide, for display on respective client devices associated with the plurality of users associated with the contextual hub, user-specific versions of the contextual hub depicting a group space including selectable elements for content items within a group web index comprising a collective history of web-accessible content accessed by the plurality of users, and
further depicting a private space including selectable elements for content items accessed privately by respective users of the plurality of users;

as recited by currently amended independent claim 1, and as similarly recited by currently amended independent claims 7 and 16.
The Examiner conducted a further search, in light of the amendments, and identified the Spataro et al. (Spataro) which describes a collaboration system that the Examiner believes teaches at least the amended features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
12/01/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177